Citation Nr: 1637499	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from March 2, 2010 to January 11, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

 A June 2010 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective from March 2, 2010.  In September 2011, the RO granted a 30 percent rating, also effective March 2, 2010.  In February 2012, a 50 percent rating was assigned from January 12, 2012.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2012, November 2013, and September 2014, the Veteran testified during hearings before RO personnel.  Transcripts of the hearings are of record.

The Veteran originally requested a hearing before the Board.  In March 2015, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In June 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Before February 22, 2011, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since February 22, 2011, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.   

3.  The evidence of record is against a finding that the Veteran's service-connected disabilities, consistent with his education and occupational experience, precluded him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent before February 22, 2011, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met since February 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2010 and March 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Records from the Vet Center were obtained.  The Veteran also advised VA that he has not applied for Social Security Administration disability benefits.  Finally, VA provided the Veteran with another VA examination in January 2016 to determine the current severity of the Veteran's PTSD symptoms.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated at 30 percent under Diagnostic Code 9411 from the effective date of service connection, March 2, 2010, to January 11, 2012, and at 50 percent thereafter.  The Veteran, however, contends the severity of his symptoms warrants higher rating at all relevant times.  Mental health disabilities, such as the Veteran's PTSD, are rated under the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Facts and Analysis

In April 2010, shortly after the Veteran filed his claim for service connection for PTSD, he reported symptoms of nightmares and symptoms of depression and anxiety.  He also attributed alcohol abuse and the breakup of his first marriage to PTSD.  

The Veteran received a VA examination in June 2010.  His first marriage lasted from 1967 to 1983.  The Veteran has a son and a daughter from that marriage and the Veteran remains in contact with them.  He is still married to his second wife and they have an adult daughter with whom the Veteran also is in contact.  He has contact with his extended family.  He has one true friend that he sees a couple of times a year as well as phone conversations, although he has acquaintances.  The Veteran belongs to the VFW, and attends some activities, but not often.  The Veteran reports having a part time business, working about three days a week doing remodeling.  He reported difficulty maintaining a regular job due to his problems with memories of Vietnam experiences.  The Veteran's wife is a full time teacher and is the primary financial earner of the family.  He does a little fishing, but spends most of his time looking at jobs and bidding jobs.  He and his wife do some camping.  The Veteran has no history of suicide attempts or episodes of violence/assaultiveness.   

The Veteran reported that he has sleeping difficulty due to his dreams.  He stated 9 percent of the dreams are about military.  He is usually able to fall asleep quickly, but then is awake again within the first hour with cold sweats and difficulty getting back to sleep. Veteran reported nightmares related to his military experiences a couple of times a week.  The Veteran's other symptoms are markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect and an exaggerated startle response (noises such as an auto backfiring, or firecrackers).  He always keeps a loaded gun in his house. 

During the examination, the Veteran was pleasant and talked easily, without any speech abnormalities.  He had cooperative, friendly, relaxed, attentive attitude, and normal affect.  The Veteran reported that lately, he felt a little between happy and disturbed, sad.  Memory was normal.  The Veteran's attention was intact and his thought process and thought content were unremarkable.  He understood he had a problem.  He did not have hallucinations, inappropriate behavior, panic attacks, or suicidal or homicidal thoughts.  His impulse control was good.  

The VA examiner diagnosed PTSD and assigned a GAF score of 70.  The PTSD resulted in signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

On February 22, 2011, the Veteran appears to have sought treatment for the first time.  He had never sought treatment for his PTSD and had been recently convinced to seek treatment by his step-son.  He reported nightmares and flashbacks almost every night.  More recently, the dreams have been more intense and he has been feeling more depressed.  Additionally he reports his energy to be low, appetite to be bad and motivation levels to be their "worst ever."  The Veteran had intense distress and agitation when he saw Vietnamese people.  The Veteran had significant avoidance symptoms, including avoidance of conversations, activities (e.g. VFW), diminished interest in activities (hunting), feelings of detachment with no friends, and restricted range of affect.  Hyperarousal symptoms were also notable, including sleep problems (4-5 hours), irritability (no full time employment for the past 20-25 years due to irritability and being unable to work with others), concentration problems, hypervigilance (keeps weapon in his vehicle at times), and a heightened startle response.

The psychologist noted the Veteran's speech was clear and normal in rate and volume.  The Veteran reported his mood to be complacent.  Affect was variable, somewhat flat, and primarily serious.  The Veteran's thought processes were clear, and goal directed.  Insight, judgment, and impulse control were good.  Psychological testing results were consistent with the diagnosis of PTSD and rated as "very difficult."  He was not a suicide risk.  As the Veteran preferred individual counseling due to anxiety about being in groups, he was referred to the Vet Center.  

After a review of the record, the Board has determined that the overall effect of the Veteran's constellation of symptoms for his PTSD before February 22, 2011 nearly does not approximate or equate to the criteria for the next higher rating, namely, a 50 percent rating due to occupational and social impairment with reduced reliability and productivity.  Instead, the symptoms due to PTSD during this period have resulted in occupational and social impairment with at most occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran had problems related to occupational functioning such as depression, intrusive thoughts (frequently thinking about Vietnam), and sleep problems (nightmares), but there was no indication these symptoms prevented the Veteran from functioning in his everyday life to communicate, complete tasks, or affect the result.  The Veteran stated intrusive thoughts prevented him from working full time in his remodeling business.  Although he was not working full time, he worked 3 days out of the five day work week.  He also stated he spent most of his time looking for jobs and submitting bids.  Thus, he was working most of each week and spent significant time soliciting business.  There is no evidence that the Veteran's symptoms prevented him from completing his remodeling work to the satisfaction of his customers.  The evidence does not indicate the nightmares and resulting sleep loss prevented him from functioning the next day.  Therefore, while it is obvious these symptoms (nightmares and intrusive thoughts) trouble the Veteran, it resulted in what the Board has determined is intermittent periods of inability to perform occupational tasks and is already encompassed within the 30 percent criteria.  His nightmares and sleep disturbance did not result in a loss of reduced reliability in occupational functioning, and chronic sleep impairment is mentioned in the criteria for a 30 percent rating.  

The Veteran describes depression, but calls it sad, not disturbing or continuous, and does not describe depression that affects the ability to function independently, appropriately, and effectively.  Thus, the depression described is more akin to a depressed mood, a symptom which is specifically listed as demonstrative of a 30 percent rating.  He does not report panic attacks or suicidal or homicidal ideation as symptoms nor does he describe any other symptoms as near continuous or interfering to the level of paranoia or obsessional ritual.  On examination, memory and affect were normal.  In short, the Board finds his symptoms and their severity of depression, nightmares, sleep impairment, and intrusive thoughts are already incorporated into the 30 percent rating

While the Veteran has reported other symptoms, such as diminished interest and feelings of detachment or estrangement from others, the Board finds that the overall effect of the combined symptoms does not rise to the level of severity to warrant a 50 percent rating.  According to the June 2010 examiner, the remaining PTSD symptoms are transient or mild.  By the Veteran's own report, he does find these symptoms, although present, to be significant in his overall functioning.  Despite describing decreased interest and social interaction, the Veteran's symptoms also do not result in an inability to establish and maintain effective relationships.  He is married and there is no evidence that PTSD significantly affected the relationship for the period up to February 2011.  He also has relationships with his four adult children.  He also engages in activities such as going to the VFW and camping.   

The Veteran also does not present symptoms severe enough that establish he has communication problems, inability to care of himself, impaired judgment or thinking or presents a threat to himself or others.  The evidence also does not establish symptoms such as memory loss or loss of concentration severe enough to inhibit or prevent work or tasks.  There are also no characteristic findings for a 70 percent rating such as, obsessive rituals, impaired speech, near-continuous depression, disorientation, or the like.  

In the VA examination, the Veteran displayed normal or coherent thought process and thought content as well as judgment and abstract thinking, all of which indicates no social or occupational impairment.  He functions well enough with his symptoms to interact pretty well with people.  He is described as cooperative and as a pleasant, talkative individual.  He is capable of performing activities of daily living, without any reported difficulty noted.  In sum, for the period from March 2, 2010, to February 22, 2011, the severity of the Veteran's PTSD warrants a rating no higher than 30 percent. 

The Board has determined, however, that the severity of the Veteran's PTSD symptoms warrants a 50 percent rating as of February 22, 2011.  This is the first point that a somewhat flat affect was perceptible to a clinician and the point at which the Veteran described worsened impairment such as having no friends, more intense dreams, and a mood level at the "worst ever."  

Summing up the foregoing, in evaluating all the evidence, the Board finds that before February 22, 2011, a 30 percent rating, but no higher, is warranted for the Veteran's PTSD.  His depression, nightmares/sleep problems, intrusive thoughts, and other reported symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally the Veteran functioned satisfactorily.  The symptoms did not result in the reduced productivity required for the 50 percent rating, or an even higher rating because of deficiencies in most areas.   Simply put, before February 22, 2011, the symptomatology associated with the rating criteria and symptomatology associated with PTSD do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity for the next higher rating.  However, there is evidence of increased impairment as of February 22, 2011 to warrant a higher 50 percent rating.  

Turning to whether the Veteran's PTSD warrants a rating higher than 50 percent from February 22, 2011 to the present, in what appears to be a May 2011 Agent Orange examination, the examiner described the Veteran as semi-retired and noted he is trying to retire.  He had a part time remodeling company.  

In November 2011, the Veteran reported to his treating chiropractor that he had gone hunting. 

In January 2012, the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  He has dreams every night about his service in Vietnam.  He also testified that he cannot stay focused while working and cannot keep regular hours as a result.  He also is depressed a lot although he does not have suicidal thoughts.  

In February 2012, the Veteran was afforded a second VA examination regarding his PTSD disability.  The Veteran reported he is not employed.  He was doing part time construction work, but had to give that up due to lack of concentration.  He was still married to his second wife, now for a period over 20 years.  Veteran reported spending the day by sitting in his house.  He says that he may sometimes watch television, but does not read.  He also stated he spends most of his time at home going through the picture albums of the times he was in Vietnam, and reliving those times.  He had a problem with decreased concentration.  He may do some chores around the house, stating "If I can concentrate. . .but I seem to keep hanging on the years in Vietnam...and can't concentrate."   The Veteran denied having any friends to talk to anymore, because they apparently do not want to hear about his experiences in Vietnam.  The Veteran noted that he has difficulty coming to the VA to talk in groups, but that he can do so on a one to one basis.

The Veteran reported having trouble getting to sleep, and he awakens about every hour.  When he gets to the worst point of his dreams, he wakes up sweating.  He has the dreams every night, and that sometimes during the day, he has the same experience as if he were sleeping and having dreams but without the sweat and "other stuff."

Although he appeared to be depressed, the Veteran was very talkative, and tangential in his answers to questions.  His attention and concentration were intact.  The Veteran described his mood as angry, frustrated, disgusted, "not at other people but at who I am and how I am." His affect was appropriate to his mood.  The Veteran's insight and judgment were within the normal range.  His memory for remote, recent, and immediate events was intact.  He is bothered by daily pre-occupation with his experiences in Vietnam, to the extent of feeling that he is back in Vietnam.  The Veteran did not have any legal or behavioral problems.  

As to PTSD, the Veteran had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of affect.  He had an exaggerated startle response.  The Veteran had depressed mood, chronic sleep impairment, flattened effect, disturbances in motivation and mood.  He also had difficulty but not an inability in establishing and maintaining effective work and social relationships.  The Veteran did not report outbursts of anger, panic attacks, memory loss, suicidal ideation, obsession rituals, disorientation or other symptoms demonstrative of a higher rating.    

The VA examiner determined the Veteran did not have any other mental health diagnosis or traumatic brain injury that affected his occupational and social functioning.  The Veteran had significant depression which presented as a PTSD symptom and not a separate diagnosis.  The GAF score was 48.  He concluded overall, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In a May 2012 addendum, the VA examiner determined the Veteran was competent to handle his own financial affairs and the Veterans service-connected PTSD does not, in and of itself, render him unable to secure and maintain substantially gainful employment.

In March 2012, the Veteran reported to his treating chiropractor that he had traveled south for vacation.  

In April 2012, several of the Veteran's friends and relatives submitted statements directed towards the Veteran's competency to handle his own financial affairs.  A friend, B. N., noted the Veteran successfully raised four children, two with each wife.  B. N. and her husband socialize with the Veteran whenever one couple is in the area where the other couple resides.  (B. N. lives in a different state than the Veteran.)  She described the Veteran as a gracious host and a gentleman.  One of the Veteran's daughters, K. K., noted the Veteran was always responsible and provided for the family.  The other daughter, H. A., stated the Veteran was very responsible and taught her how to use firearms.  She specifically stated the Veteran has PTSD but is able to own and handle a gun without any problems.  She also stated the Veteran did not have a criminal record.

L. B. hired the Veteran to remodel his bathroom.  He thought the Veteran had the job well planned and executed.  The work was superb, and to L.B., it was evident the Veteran has organizational skills.  The bathroom was completed on time and the costs met the estimate.

In an April 2012 DRO hearing on the Veteran's competency, the Veteran's wife testified that she has never felt unsafe with the Veteran.  There have been no issues with bankruptcy or debt problems in 22 years of marriage.  

In August 2012, the Veteran had been offered group therapy but chose not to because he did not like groups and coming to VA.  He reported symptoms of recurring intrusive memories and recollections, frequent nightmares, insomnia, prominent avoidance symptoms, anger and irritability, hypervigilance, an exaggerated startle response, and depression symptoms.  There were no suicidal or homicidal thoughts or psychosis.  The Veteran had a strong history of alcohol abuse for self-medication but there was no history of violence.  In the examination, he had a cooperative attitude.  He had a neutral mood and constricted affect.  His speech was relevant and coherent and his thought process was logical and goal directed.  He had normal thought content and good insight.  The diagnosis was PTSD with a GAF of 56.  

That same month, he told another mental health provider that he was quite close to his children but infrequently saw them due to distance.  He enjoyed fishing, hunting, and golf.  The Veteran reported his PTSD symptoms are troublesome but mild.  The Veteran's memory was intact and he had fair judgment and insight.  His attention and concentration were adequate.  He also received a GAF score of 55 from a third provider.

In September 2012, the Veteran's sleep improved with medication, which was increased.  He had very prominent anxiety during the day as he was easily startled.  The GAF was 60.  

In his October 2012 substantive appeal, the Veteran stated a client who hired the Veteran to remodel his bathroom made accommodations to the Veteran to complete the remodeling on his own time instead of the normal contractor time.  It appears the Veteran is referring to L. B.  He also reported almost daily flashbacks.  

In December 2012, after the Veteran's medication was increased, he felt much better and less anxious.  The only side effect from the medication was sedation.  His GAF score remained 60.  

In March 2013, the Veteran reported to his treating chiropractor that he travelled to Colorado for skiing.  

Also in March 2013, the Veteran's symptoms were stable and he had no problem with depression.  He kept busy and read westerns.  He did report medication did not relieve his nightmares.  The Veteran was cooperative.  He had a neutral mood and an appropriate and variable affect.  His thought processes were logical and goal directed with relevant thought contact.  His insight was adequate.  The GAF score was 70.  The Board notes that this appears to be the last GAF score of record in the treatment notes.  Therefter, his mental health providers evaluated the Veteran according to the DSM-V criteria.  The Board notes that the DSM-V does not use a GAF score to assess patients.

In November 2013, the Veteran reported his anxiety symptoms had improved with medication although his depression symptoms and mood, loss of interest, and lack of motivation continued.  He has occasional fleeting thought of hopelessness but the suicide screen was negative.  It was also noted he had a supportive wife.  His mental health examination was similar to the March 2013 evaluation.  

In March 2014, the Veteran complained of a memory loss problem that had become worse in the past month because he would forget conversations he had with his wife.  He thought the PTSD medication may be responsible.  His mental health providers determined the problem only related to short term memory loss.  It was noted the Veteran had no mood changes, depression and anxiety were controlled, and he had stable PTSD symptoms.  His mental health providers stopped one PTSD medication as well as a medication for allergies.  

In an August 2014 VA examination, the Veteran considered himself lucky as his second wife puts up with him.  He does not have much contact with the children or grandchildren because of what he thought was the belief people did not want to be around him.  His relatives all live a long way away so he does not see them.  He stated he does not have any friends and neighbors avoid him.  He stated he has not been able to work for years.  When he is not depressed from his depression medication, he does yardwork.  He stated without medication, he has a lot of flashbacks during the day.  The Veteran also reported attending PTSD group sessions at the Vet Center, but he stopped after one of the other group members committed suicide.  He reported being on Citalopram and Prorazin.  He has not had any legal or behavioral problems.  

During the examination, the Veteran was pleasant, open, cooperative, and smiled easily during the interview.  His responses to questions were brief and non-elaborative.  He was oriented in all spheres.  His attention and concentration were intact.  He describes his mood as "I would say indifferent, and angry...not angry that I want to strangle somebody, but angry about how I have been treated."  His insight and judgment were intact.  The Veteran states that he gets to sleep only if he takes the medications, but then he is groggy in the morning and cannot accomplish a whole lot in the first part of the day.  He was able to interpret a proverb.  His memory for remote, recent, and immediate events was intact.

He continues to have dreams and nightmares all the time of his service in Vietnam.  He also had recurrent, involuntary, and intrusive distressing memories.  He avoids or makes efforts to avoid distressing memories, thoughts, or feelings, or cues about or closely associated with his stressors.  The Veteran also reported a persistent negative emotional state.  The Veteran had markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  Additional symptoms included irritable behavior and angry outbursts, depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty, but not an inability, in establishing and maintaining effective work and social relationships.   

The examiner determined the Veteran only had PTSD and there was no other DSM-V diagnosis of a mental disorder at this time.  The examiner determined symptoms caused occupational and social impairment with reduced reliability and productivity.  

In October 2014, his mental health providers noted he still gets flashbacks and nightmares but with less frequency.  When he was evaluated a month later in November 2014, his PTSD symptoms (nightmares, avoidance, negative self-image, anxiety and agitation) remained steady.  The Veteran reported he is retired and has positive family support as well as the support of one good friend.  His speech was normal in rate and volume.  He noted his mood to be ok.  Affect was variable, full in range, and appropriate to topic.  Thought processes were clear and goal-directed.   There was no evidence of psychosis.  He denied thoughts of suicide or homicide.  Insight, judgment and impulse control were adequate for day-to-day functioning.

In August 2015, VA received treatment records from the Vet Center.  The first note in March 2011 reported the Veteran has a neutral mood but otherwise there were no abnormalities and he was within normal limits.  He next returned in January 2014 and sought treatment until June 2014.  The notes indicated he received individual counseling and did not participate in group therapy.  In January 2014, the Veteran reported he has worked for himself ever since he separated from service and is in the light contracting business.  In April and May 2014, the Veteran expressed concern about his stepson who also has PTSD and thought he might be able to help his stepson.  He expressed interest in joining a group as he thought he might benefit from meeting others with from the Vietnam era.  He attended a cookout to meet members but in June 2014, the Veteran reported he had resolved his issue of honoring his buddies he lost in Vietnam and was not interested in attending the Vietnam veterans group.  

In November 2015, after a medical physician noted the Veteran to be in a tremendously depressed mood, he was referred to the VA mental health providers.  He had suicide thoughts initially after a peer committed suicide but none since that time.  The Veteran reported that he was still struggling with guilt and depression.  He reported insomnia, nightmares, intrusive recollections, negative cognitions, hypervigilance, irritability, and exaggerated startle response.  His wife worked all day but he retired about a year before.  His grooming and hygiene were good as was his eye contact.  He had normal and responsive facial expressions.  He was cooperative.  The Veteran's mood was neutral and he had a variable affect.  He displayed relevant and spontaneous speech.  The thought process was logical and goal directed with relevant thought content.  He had adequate insight.  The diagnosis was PTSD with a plan to restart him on medication he had used before.  Another note that month indicated the Veteran had a dog that was his buddy, although the dog was now old and he was looking to get another companion dog, if not a service dog.   

In December 2015, the Veteran reported the PTSD medication made him groggy. It was noted his strengths and abilities included hope and insight that he was aware of his illness.  He was also motivated to get better.  

In a January 2016 VA examination, the Veteran reported he and his wife have been married for 26-years and they have a "good" relationship but that they will occasionally have verbal arguments about his nightmares and flashbacks.  The Veteran said he has four children and that his relationship with them is strained at the moment but that he has occasional conversations with them.  Current hobbies include watching television and reading.  His wife is his main source of social support.  The Veteran stated said he is currently unemployed and last worked ten years ago.  He denied any current thoughts of harming or killing himself or anyone else.  He reported he started attending weekly individual PTSD treatment with a VA psychologist since November and he does not believe it has helped yet.  He will start attending a therapy group shortly.  He has been taking Alprazolam, which mellows him out.  In addition, he does not have intrusive thoughts ("think of things") or have flashbacks.  He also takes as prescribed Citalopram and Prazosin.  The Veteran's mood has improved since restarting the Citalopram and that he feels like he has "more control" over his nightmares since restarting the Prazosin.  The Veteran denied difficulty falling asleep but said about four to five nights per week he will wake up in the middle of the night due to nightmares.  His wife has told him he kicks and fights in his sleep at night when he is having nightmares.  The Veteran denied any arrests, physical altercations, or behavioral problems.

His PTSD resulted in directly experiencing the traumatic events, and he has recurrent, involuntary, and intrusive memories and distressing dreams of his Vietnam service.  The Veteran also stated he had dissociative reactions such as flashbacks.  He avoids or tries to avoid anything that reminds him of his Vietnam experiences.  He reported persistent negative beliefs or expectations and a negative emotional state.  The Veteran also reported feeling detached or estranged from others.  Other symptoms included irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, depressed mood, and disturbances of motivation and mood. 

During the examination, the Veteran's speech was logical and goal-oriented.  He was mostly cooperative with the evaluation process; however, he refused to answer a number of questions because he did not believe there was a reason to ask such questions.  The Veteran was oriented to person, place, situation, and time. Concentration, attention, judgment, and insight were good.  The Veteran described his mood as down.  His affect was depressed; however, he was able to brighten at times during the examination.  

The VA examiner diagnosed the Veteran's PTSD had a level of severity that resulted in occupational and social impairment with reduced reliability and productivity.  He also characterized the PTSD as chronic with symptoms and impairment in the moderate range as the Veteran reported a good response to medication and testing also suggested symptoms in the moderate range.  Furthermore, his symptoms and impairment appear similar to his last evaluation.  As the Veteran's PTSD symptoms in and of themselves are moderate, they should not result is not total occupational impairment.  While the PTSD symptoms may cause occasional difficulty with coworkers, this issue would not likely prevent the Veteran from performing any physical or sedentary work. 

In February 2016, the Veteran started group therapy because he wanted to be more open about his feelings.  

In April 2016, the Veteran's condition was stable.  He continued to have flashbacks and nightmares especially when he did not take one of the medications.  The Veteran stated he did not take this medication on a regular basis because he feared it would damage his organs.  His compliance with another medication was also off and on.  He was not sure if group therapy was helping.  He did not go out much during the day but this was baseline for the Veteran.  He had prominent avoidance symptoms but his mental health providers noted the Veteran had adjusted fairly well.  He was very close to his wife and grandchildren.  Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The patient's attitude was cooperative.  Mood was neutral.  Affect was appropriate/variable.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed and thought content was relevant.  Insight was adequate. 

After a review of the record, the Board has determined that the overall effect of the Veteran's constellation of symptoms for PTSD since February 22, 2011, does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  On the basis of the findings of the VA examinations and treatment notes, the only medical evidence of record for the relevant period, there are few, if any, symptoms of adjustment disorder that typify the criteria for a 70 percent schedular rating. 

The Veteran has problems related to occupational functioning such as depression, nightmares, intrusive thoughts, significant avoidance behavior, and relationship difficulties but there was no indication these symptoms prevented him from functioning in his everyday life to the level contemplated by a higher rating.  For instance, although the record is inconsistent when the Veteran totally stopped working, as noted in April 2012, VA received a letter from one customer praising the Veteran's ability to organize the job and efficiently complete the work.  The Board recognizes that the Veteran later testified that this customer made accommodations to the Veteran for his PTSD symptoms, but the letter stated the opposite noting the project was finished on time.  While the Board is acknowledging the Veteran's PTSD had some effect on his work, generally his work and function is at a level the Board finds resulted in satisfactory results.

The Veteran has depression but it is not at a level that affects his ability to function independently, appropriately, and effectively.  Instead, he has been able to engage in activities such as reading, hunting, and travelling.  The Veteran has not elaborated on his symptom of avoidance but there is nothing to suggest it interferes with routine activities or rises to the level of paranoia or obsessional ritual such as continuously checking windows and doors all night.  In short, the Board finds his symptoms of depression, nightmares, intrusive thoughts, significant avoidance behavior, and relationship difficulties are already incorporated into his 50 percent rating.  

The Veteran also does not present symptoms severe enough that establish he has communication problems, is unable to take care of himself, has impaired judgment or thinking or presents a threat to himself or others.   The evidence also does not establish symptoms such as significant memory loss, or loss of concentration that inhibit or prevent work or tasks.  The Board notes the Veteran complained of memory loss in March 2014 but that appears to have been temporary and ceased after his providers changed his medication which included a medication for another condition.  In any event, any memory loss problem, whether due to PTSD or PTSD medication, was limited to forgetting conversations which equates to a mild memory loss.  That is a level of severity mentioned in the criteria for a 30 percent rating and does not indicate a severity mentioned in the 50 percent rating (impairment of short- and long-term memory such as forgetting to complete tasks).  To the extent the Veteran has complained of concentration problems, the Board notes that difficulty in understanding complex commands is a symptom demonstrative of a 50 percent rating, as is impaired abstract thinking, and the Board finds his trouble concentrating is adequately accounted for by the 50 percent rating.  

His symptoms also do not result in an inability to establish and maintain effective relationships.  Instead, the evidence describes at best difficulty in establishing relationships.  The Veteran described an inability to have relationships with others because they do not think he is normal and walk away.  Yet, at other times he notes that distance, not his PTSD, affects his relationships.  Overall, he describes what appears to be a good relationship with his family such as trying to remain close with his grandchildren.  He wants to help his stepson who also has PTSD.  Although clearly PTSD has affected his marriage, the relationship with his wife has remained strong and in fact is a source of support.  He also has the ability to establish some social relationships since he and his wife socialize with another couple and he attends meetings, albeit infrequently, at his VFW chapter.  Thus, the evidence presents a difficulty, not an inability, in maintaining the marriage, family and social relationships.  Similarly, he is able to maintain some motivation to engage in activities he enjoys such as hunting, reading westerns, or travelling for vacations.

As for the Veteran's anxiety or avoidance behaviors, these have not prevented him from functioning independently, appropriately, and effectively.  It appears to be limited certain situations such as avoiding group therapy for a long time, but even that symptom has apparently improved as the Veteran started attending VA group therapy sessions in February 2016.  The Board notes, however, that the record does not contain any evidence of panic or stress reaction actually interfering with his functioning, either occupational or social.   

While the Veteran has described problems of anger and irritability, he has not provided specifics to indicate any impact on function such as engaging in physical altercations.  His wife has stated she feels safe with him and his daughter notes the Veteran is capable of owning and handling a firearm despite PTSD.  Thus, the frequency or severity of his anger did not rise to a level establishing a history of violence or affecting his impulse control and judgment.  His continuous depressed mood does appear to be, for him, a significant symptom.  Nevertheless, any disturbances of motivation and mood such as his depression also did not interfere or impair his daily functioning independently, appropriately, and effectively.

In examinations, the Veteran displayed normal or coherent thought process and thought content as well as judgment and abstract thinking, all of which indicates no social or occupational impairment in functioning.  He functions well enough with his symptoms to interact pretty well with people.  He is described in the medical records as cooperative and as a pleasant, talkative individual.  He is capable of performing activities of daily living, without any reported difficulty noted.  As to the remaining PTSD symptoms, they appear to be at most moderate in severity and there is no evidence or details to indicate they have anything but an occasional impact on functioning.

Finally, there was no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence spatial disorientation, persistent delusions, or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, or intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  There are no characteristic findings for a 70 percent rating such as, obsessive rituals, impaired speech, violence, delusions, disorientation, or the like.  The sole exception being the Veteran's thoughts of suicide in 2015 after a peer committed suicide.  It was noted that the Veteran did not have similar thoughts after this and no thoughts of suicide were noted prior to the death of the Veteran's peer.  The Board finds that suicidal ideation to the extent contemplated by a 70 percent rating is not present.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include problems dealing with nightmares, intrusive thoughts, and depression, these symptoms have not affected his ability to function independently or created a deficiency in most areas of the Veteran's life.  Here, although PTSD symptoms are present, the Board finds that the frequency, severity, and duration of the symptoms do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  This is well supported by the record, to include multiple findings by VA examiners that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The Board is aware that the VA providers have assigned GAF scores ranging from 48 to 60, indicating moderate to severe disability.  Such scores are not in significant conflict with the currently assigned 50 percent rating.  The scores have remained relatively static or show improvement throughout this period.  Of note, the examiner who assigned the GAF score of 48 also described the level of impairment as occupational and social impairment with reduced reliability and productivity, which are the criteria for a 50 percent rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The VA examiners and caregivers have described the Veteran's PTSD as productive of moderate occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's or mental health provider's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  

Summing up the foregoing, in evaluating all the evidence, the Board finds that the 50 percent rating reflects reduced reliability and productivity which the Board believes adequately describes the effect of the Veteran's depression, nightmares/chronic sleep impairment, flashbacks, intrusive memories, relationship difficulties, and other mental health symptoms.  His symptoms have not resulted in deficiencies in most areas as contemplated by the 70 percent rating criteria.  

In short, for all of the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 50 percent for PTSD for the period in question, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.

Extraschedular Consideration 

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The U.S. Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Total Disability Rating for Compensation Based on Individual Unemployability

The Veteran asserts that he cannot work due to his service-connected PTSD.

The Veteran is service connected for PTSD, currently evaluated at 50 percent; residuals of an injury to muscle group XX, currently evaluated at 20 percent; tinnitus, currently evaluated at 10 percent; and two right paraspinal scars, currently rated at 10 percent and noncompensable.  The total combined rating is 70 percent.  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As noted, the Veteran has a 50 percent rating for PTSD and a combined rating of 70 percent.  Accordingly, the Veteran is eligible for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  

The Veteran completed four years of high school.  As noted above, for many years, he owned and operated a remodeling business

As discussed above, the Veteran suffers from PTSD.  To summarize his symptoms affecting function, his PTSD results in depression, nightmares/insomnia, intrusive thoughts, and avoidance behavior.  In particular, the Veteran indicates intrusive thoughts about his Vietnam experiences make is difficult for him to stay focused while working.  For instance, in January 2012, the Veteran testified at a hearing with a DRO that he cannot stay focused while working and cannot keep regular hours as a result.  He testified that he cannot work for a company because people would make fun of him and he also could not stay focused.  

As for his other disabilities, in a VA examination in April 2012, the examiner found some mild decreased sensation about the thighs but there did not appear to be any relationship between the isolated shrapnel injury of his right paraspinal area and any bilateral leg pain, fuzziness, and tingling sensation.  The symptoms likely related to back disease, and not the specific paraspinal superficial wound that he had many years ago.  As to employment, the Veteran stated PTSD is the main reason why he cannot work.  The examiner concluded tinnitus should not interfere with any employment, whether it is physical or sedentary.  Concerning his shrapnel injury, the Veteran had some muscle pain around this area, but the scar does not bother him.  If he had to perform anything very physical or extremely strenuous, this area would likely prevent him from doing so, but otherwise, would not interfere with routine types of employment and sedentary employment. Therefore, the only service-connected medical disability that would interfere with very physical or exertional employment would be the right paraspinal back muscle impairment causing an inability to perform anything strenuous.  Otherwise, it would not interfere with any other type of employment.  The other medical issues will not interfere with employment. 

Also in April 2012, VA received a letter from one customer, L. B., praising the Veteran's ability to organize the job and efficiently complete the work.  

In May 2012, the Veteran submitted a VA form 21-4192 regarding his employment.  He had his own business in residential remodeling and the number of hours varied both daily and weekly.  He ran the business from January 2001 to December 2010.  The Veteran listed 123 days lost time in the preceding year and stated he gave himself time to recoup from PTSD.  He finally asserted that he could no longer work due to his PTSD.  

In his substantive appeal, the Veteran stated a client who hired the Veteran to remodel his bathroom made accommodations to the Veteran to complete the remodeling on his own time instead of the normal contractor time.  It appears the Veteran is referring to L. B.  

As noted, a veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

The Board has considered the Veteran's statements in reaching its determination.  However, the Board finds the evidence of record is against the Veteran's assertion that he cannot obtain and maintain gainful employment due to his service-connected disabilities.   

In this regard, while the Board acknowledges that his PTSD may at times cause him to lose his concentration due to recurrent and intrusive memories of his Vietnam service, VA examiners and VA mental health care providers, after interviewing the Veteran, have concluded he does not have a chronic, significant problem with either his memory or his concentration.  While he claims L. B. made time accommodations for his PTSD, L. B. concluded the Veteran had very good organizational skills and finished the bathroom remodeling project on time and within the parameters of the estimate.  It is only the Veteran's belief that he is unable to adapt to work to an employer's satisfaction because of his perceived severity of loss of concentration.  As noted, it appears he had handled work to his customer's satisfaction, including timeliness, cost, and the finished product.  Stated another way, the evidence demonstrates his PTSD may have result in reduced reliability and productivity as reflected in the 50 percent rating, but it has not resulted in a deficiency that has cost him a job.  

Moreover, the Veteran has presented inconsistent evidence as to when PTSD made him unemployable.  He claims he last worked in December 2010.  However, in September 2008, he asserted he last worked in 2008.  Yet in a June 2010 VA examination, the Veteran was actually working three days a week and spending significant time soliciting business.  In May 2011, a VA treatment record showed that the Veteran was still working, semi-retired capacity and hoped to retire in the coming year.  In January 2014, he reported to his Vet Center counselor that he "is," not "was", in the light contracting business.  The Board also finds it significant that as recently as November 2015, the Veteran told his providers he retired a year earlier, which does not suggest unemployment as long as the Veteran is now asserting in his claim.  This evidence thus suggests that the Veteran is able to maintain employment.  To the extent that the Veteran has asserted that the disability prevents him from working or has worsened, the Board finds that the medical evidence shows his PTSD symptoms are stable or may have improved.  His assertion is competent but is outweighed by the medical records which are objective and consistent.

In finding that the Veteran is able to secure and maintain some gainful employment, the Board has taken into account that the Veteran has additional skills beyond a high school education and the skills for remodeling work.  The Veteran owned and operated his own business.  The Board finds that owning and operating a business has given the Veteran useful skills for future employment.  For instance, he has administrative skills such as keeping financial records or other tasks that keep a business operating.  The Veteran may have skills and abilities to act as a supervisor if not in the remodeling business, then in some other area.  He also looked for remodeling jobs and then solicited bids to perform the work.  This suggests he could do similar work for someone else or has sales skills generally.  Thus, the Veteran may have to give up the advantages of self-employment, but he is still employable by securing a position that would take advantage of his supervisory, managerial, sales, and administrative skills.

There is no evidence that his residuals of a muscle injury, tinnitus, or paraspinal scars limit work, other than strenuous physical labor, as noted by the February 2012 VA examination report.  None of his service connected disabilities have been determined by medical experts to have a significant functional impact that prevents the Veteran from obtaining and maintaining gainful employment due solely to his service-connected disabilities. Thus, the Board finds that in reconciling all the evidence, the Veteran's own statements to his health providers, VA records, including reports of VA examinations, and the opinions of VA examiners, the Veteran is not unemployable because of PTSD, residuals of a muscle injury, tinnitus, and scars.  The Veteran could work in a more sedentary position that would utilize his supervisory, managerial, sales, and administrative skills.  The Board has no doubt that his service-connected disabilities have resulted in some limitations upon employment, but the disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining employment.  While the PTSD has some functional impact upon employment and the muscle injury may have a slight functional impact, in total, it is of moderate difficulty, allowing the Veteran to function in the right environment. 

In sum, the Board finds that while the service-connected disability picture shows significant occupational impairment, the Veteran is not prevented from obtaining and maintaining gainful employment due solely to his service-connected disabilities.  The evidence clearly establishes that the PTSD disability alone does not prevent the Veteran from working.  The Board has considered that TDIU may be granted based on the combined effects of all of his service-connected disabilities.  None of the disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment in light of his education and work experience.

Based upon all of the foregoing evidence, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  










(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 30 percent for PTSD from March 2, 2010 to February 22, 2011, is denied.  

An initial rating of 50 percent, but no higher, for PTSD from February 22, 2011, to January 11, 2012, is granted subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 50 percent for PTSD since January 11, 2012, is denied.  

Entitlement to TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


